Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10,15,22,25,27,28, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art references whether alone or in combination do not anticipate or render obvious the following claimed features:
determining whether a first condition is met, wherein the first condition comprises that that a payload size of the DCI is equal to a first value, and a search space of the DCI is a user equipment (UE)-specific search space, and wherein the first value is a payload size of fallback DCI; and when it is determined that the first condition is met, sending uplink data on the PUSCH, and disabling piggybacking the UCI on the PUSCH; 
determine whether a first condition is met, wherein the first condition comprises that a value of a beta-offset indicated by a beta-offset indicator field indicates to disable piggybacking the UCI on the PUSCH; and when the first condition is met, send uplink data on the PUSCH, and disable piggybacking the UCI on the PUSCH; and wherein a time domain resource of the PUSCH includes all time domain resource of the PUCCH and includes additional time domain resources; and 
determine, based on a transport block size (TBS) of uplink data to be carried on the PUSCH, whether a first condition is met; and a receiver, configured to receive the uplink data carried on the PUSCH, wherein when the first condition is met, piggybacking the UCI on the PUSCH is disabled and the UCT is not carried on the PUSCH; and wherein a time domain resource of the PUSCH includes all time domain resource of the PUCCH and includes additional time domain resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465